Matter of Nazario v New York City Health & Hosps. Corp. (2017 NY Slip Op 00933)





Matter of Nazario v New York City Health & Hosps. Corp.


2017 NY Slip Op 00933


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Tom, J.P., Renwick, Saxe, Feinman, Gesmer, JJ.


157732/14

[*1]3014N In re Brenda Nazario, etc., Petitioner-Appellant, —
vNew York City Health and Hospitals Corporation, Respondent-Respondent.


Charnas Law Firm, P.C., New York (John V. Decolator of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (George J. Silver, J.), entered on or about February 4, 2015, which denied the petition for leave to serve and file a late notice of claim, unanimously affirmed, without costs.
The motion court providently exercised its discretion in denying the petition (see General Municipal Law § 50-e[5]; Williams v Nassau County Med. Ctr., 6 NY3d 531, 535 [2006]; Webb v New York City Health & Hosps. Corp., 50 AD3d 265 [1st Dept 2008]). Bellevue Hospital's medical records show nothing that would alert respondent to a possible claim of malpractice (Williams, 6 NY3d at 537; Webb, 50 AD3d at 265). The records show that decedent was given a prophylactic course of antibiotics and told to return if he observed any signs of infection. "Under these circumstances[, respondent] could well have concluded that when [petitioner's father] left the hospital there was nothing wrong with him" (Williams, 6 NY3d at 537). Petitioner fails to point to any specific act or omission in Bellevue's treatment of her father that could support a claim for malpractice (Webb, 50 AD3d at 265). Petitioner also failed to make a showing of lack of substantial prejudice to respondent or demonstrate a reasonable excuse for the delay in serving a notice of claim (see General Municipal Law § 50-e[5]; Webb, 50 AD3d at 265).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK